Title: To James Madison from Sylvanus Bourne, 12 June 1801
From: Bourne, Sylvanus
To: Madison, James


Sir—
Amsterdam June 12 1801.
I am honored by your letter of the 25 April by Mr Meredith. The inclosed letters for France have been duly sent on.
I learn from you with great pleasure that the Sensibilities of the public Mind which had been excited in the late contest for the election of the supreme Executive were softened down to a temper more congenial with the public prosperity.
I doubt not that a little experience of the measures of the future administration will tend to wear off the asperity of party spirit & inspire that general Confidence among the Citizens of the U States which constitutes the base & support of Republican Governments.
I wish it were in my power to announce the tranquillity of this part of the World—but it seems that apprehensions exist of a renewal of the War even on the Continent which the success of the British against the Northern Powers gives them the opportunity to create & nourish. I am sir With the greatest respect Yr Ob Servt
S: Bourne
The fate of Egypt is yet undecided.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1).



   
   As acting secretary, Levi Lincoln had written Bourne that Jefferson’s election was bringing about an amelioration of party spirit that might not be reported in some of the newspapers. Thomas Meredith, son of the U.S. treasurer, carried the letter (Lincoln to Bourne, 25 Apr. 1801 [DNA: RG 59, IC, vol. 1]).


